Title: From John Adams to John C. Herbert, 10 June 1798
From: Adams, John
To: Herbert, John C.



To the Young Men of Alexandria in VirginiaGentlemen
Philadelphia June 10th 1798


I receive your patriotic Address with great Pleasure. I rejoice that you highly appreciate the fair Inheritance you have received from your Forefathers, the Enjoyment of equal Liberty and Laws: and have no suspicion that you will want valour, to repell the assaults of its Invaders. I agree with you that War with all its incidental ills is preferable to base submission: and applaud your Resolution to vindicate your Countrys honour at the Expence of your fortunes and hazard of your Lives. I will be very frank with you, my young Friends. I fear that your earnest hope that all Animosities resulting from a diversity of political sentiment will be superseded by an unanimous determination to stand forth the Champions of the Constitution, will be disappointed. If Animosities were indecent violent and accrimonious and Alarming under a President, repeatedly elected by an unanimous Voice were violent incident, violent, & accrimonious a perfect Unanimity under another, elected by a bare Majority may forever be despaired of. Think of this my and all its Consequences.—
Most affectionately I thank you for your Civilities to me, and for your Solemn Resolutions and pious Prayers

John Adams